EXHIBIT 10.1

[Letterhead of REGENXBIO Inc.]

 

This Employment Agreement (this “Agreement”) is entered into as of March 2,
2017, by and between Olivier Danos (the “Employee”) and REGENXBIO Inc., a
Delaware corporation (the “Company”) and made effective as of the Commencement
Date as herein defined.

 

1.

Position.

 

 

(a)

You agree that the Company’s offer to employ you is contingent upon the Company
obtaining results of its investigation into your background that it determines
in its sole discretion to be satisfactory.  This Agreement shall not become
effective until you report, ready, willing and able to work on March 27, 2017
(“Commencement Date”). During your employment with the Company pursuant to this
Agreement, you will hold the title of Chief Scientific Officer. As the Chief
Scientific Officer you shall report directly to Ken Mills, President and CEO. By
signing this Agreement, you agree to perform the duties and fulfill the
responsibilities normally inherent in the position of Chief Scientific Officer
and such other duties and responsibilities as may from time to time reasonably
be assigned to you.  

 

(b)

You agree that, to the best of your ability and experience, you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company.  During the term of your
employment with the Company, you further agree that (i) you will devote
substantially all of your business time and attention to the business of the
Company, (ii) the Company will be entitled to all of the benefits and profits
arising from or incident to all such business services, (iii) you will not
render commercial or professional services of any nature to any person or
organization outside of the Company without the prior written approval of the
Board, and (iv) you will not directly or indirectly engage or participate in any
business that is competitive in any manner with the business of the Company.
Notwithstanding the above, you may continue, on your own time, at your own
expense and so as to not interfere with your duties and responsibilities at the
Company to (i) subject to the prior approval of the Company’s Chief Executive
Officer, serve as a member of an advisory board or board of directors of other
companies that are not competitive in any manner with the Company,  (ii) accept
speaking or presentation engagements in exchange for honoraria, and (iii)
participate in civic, educational, charitable or fraternal organizations. This
Agreement does not prevent you from owning no more than one percent (1%) of the
outstanding equity securities of a corporation whose stock is listed on a
national stock exchange and is a competitor or potential competitor of the
Company.

 



--------------------------------------------------------------------------------

 

 

2.

Compensation.

 

(a)

Base Salary.  You will be paid a salary equivalent to $400,000 on an annualized
basis, which will be paid semi‑monthly $15,384.62, in accordance with the
Company’s standard payroll procedures.  

 

(b)

Incentive Bonus.  You shall be eligible for an annual incentive bonus with a
target amount equal to 35% of your Base Salary (the “Annual Target
Bonus”).  Such bonus (if any) shall be awarded based on criteria established in
advance by the Board or the Compensation Committee of the Board (the
“Compensation Committee”).  Any incentive bonus earned by you for any fiscal
year shall only be paid to you if you remain employed by the Company through the
payment date for the bonus.  The Company shall determine when to pay to you any
earned incentive bonus, but shall in no event pay such bonus more than 2½ months
following the close of the fiscal year for which it is earned.  Any bonus for
the fiscal year in which your employment begins will be prorated, based on the
number of days you are employed by the Company during that fiscal year.  The
determinations of the Board or the Compensation Committee with respect to such
bonus shall be final and binding.

 

(c)

Annual Review. Your compensation will be reviewed by the Board or Compensation
Committee annually.

 

For purposes of this Agreement, “Cause” shall mean (i) the conviction of, or the
entering a plea of guilty or no contest (or pleading or accepting deferred
adjudication or receiving unadjudicated probation) to or for, any felony or any
crime involving moral turpitude, (ii) the commission of a material breach of any
of the covenants, terms and provisions of this Agreement, the Proprietary
Information and Inventions Agreement you will enter into as a condition of your
employment, or any other agreement you enter into with the Company, (iii) the
commission of an act of fraud, embezzlement, misappropriation, willful
misconduct or breach of fiduciary duty against the Company or other similar
conduct materially harmful or potentially materially harmful to the Company’s
best interest, as determined by the Board, in its reasonable sole discretion,
(iv) the failure to perform assigned duties or responsibilities as the Chief
Scientific Officer (other than a failure resulting from Disability (as defined
below)); provided, however, that you shall be given written notice of, and shall
have a ten (10) day period following such notice to cure a failure or refusal
under this subclause (iv)), or (v) the violation of any federal or state law or
regulation applicable to the Company’s business.

 

For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following, without your written consent: (i) a significant reduction in
your duties or responsibilities or your removal from the position contemplated
by this Agreement; (ii) a significant reduction (thirty percent (30%) or more)
in your base salary as in effect immediately prior to such reduction; or (iii) a

 

 

--------------------------------------------------------------------------------

 

significant reduction in the type or level of employee benefits to which you are
entitled that results in a significant reduction to your overall benefits
package, as determined by the Company’s Board of Directors in its sole
discretion; or (iv) relocation of your principal workplace by more than 35 miles
from the primary office where you performed services prior to the relocation.
Good reason will not be deemed to occur unless you give the Company written
notice of the condition within 90 days after the condition comes into existence
and the Company fails to remedy the condition with 30 days after receiving said
notice.

 

 

(d)

Stock Options. Subject to the approval of the Company’s Board of Directors or
its Compensation Committee, you will be granted an option to purchase 100,000
shares of the Company’s Common Stock (the “Option”). The Option will be subject
to the terms and conditions applicable to options granted under the Company’s
2015 Equity Incentive Plan (the “Plan”), as described in the Plan and the
related agreement governing the Option. You will vest in 25% of the shares after
12 months of continuous service, and the balance will vest in equal monthly
installments over the next 36 months of continuous service, as described in the
applicable agreement governing the Option.  

 

 

(e)

Signing Bonus Agreement.  You will be eligible to receive a signing bonus
pursuant to the attached Signing Bonus Agreement attached hereto at Exhibit B.

 

 

3.

Benefits. As an employee of the Company, you will also be eligible to receive
certain employee benefits including paid time off and medical, dental, life, and
long term disability insurance. You will also be eligible to participate in our
401(k) savings plan.  

 

 

4.

At-Will Employment; Proprietary Information and Inventions
Agreement.  Employment with the Company is for no specific period of time.  Your
employment with the Company is “at will,” meaning that either you or the Company
may terminate your employment at any time and for any reason, with or without
cause.  In addition, you should note that the Company may modify your job title,
salary or benefits at its discretion.  You agree and affirm that your continued
employment with the Company is contingent upon your agreement to comply with the
Proprietary Information and Inventions Agreement, a copy of which is attached
hereto as Exhibit A.

 

 

5.

Indemnification.  The Company shall indemnify you to the fullest extent allowed
by law, in accordance with the terms of the Company’s Certificate of
Incorporation and Bylaws. You shall become a party to the Company’s standard
Indemnification Agreement.

 

 

--------------------------------------------------------------------------------

 

 

6.

Evidence of Employment Eligibility. For purposes of federal immigration law, you
will be required to provide to the Company documentary evidence of your identity
and eligibility for employment in the United States.  Such documentation must be
provided to us within three (3) business days of your Start Date, or our
employment relationship with you may be terminated.

 

7.

Company Handbook.  As a Company employee, you will be expected to abide by the
Company's rules of operation and standards of conduct, as amended from time to
time in the Company’s discretion.  Specifically, you will be required to sign
acknowledgments that you have read and that you understand such rules and
standards, which are set forth in the Company Handbook and other written
policies.

 

8.

Termination of Employment and Severance Benefits.

 

 

(a)

Preconditions.  Any other provision of this Agreement notwithstanding,
Subsections of this Section 8 providing for the payment of severance benefits
shall not apply unless each of the following requirements is satisfied:

 

(i)

You have executed a general release of all known and unknown claims that you may
then have against the Company or persons affiliated with the Company in a form
prescribed by the Company, without alterations.  You shall execute and return
the release on or before the date specified by the Company in the prescribed
form.  The release deadline shall in no event be later than sixty (60) days
after your termination of employment (the “Release Deadline”).  If the 60 day
period described in the prior sentence spans two calendar years, then the
payments will begin on the first payroll period, following expiration of the
revocation period, in the second calendar year. If you fail to return the
release on or before the Release Deadline, or if you revoke the release, then
you shall not be entitled to the benefits described in this Section 8; and

 

(ii)

You have returned all property of the Company in your possession.

 

(b)

Termination of Employment.  Except for the severance benefits provided below,
the Company’s obligations under this Agreement may be terminated upon the
occurrence of any of the following events:

 

(i)

The Company’s determination in good faith that it is terminating you for Cause
(“Termination for Cause”);

 

(ii)

The Company’s determination that it is terminating you without Cause, which
determination may be made by the Company at any time at the Company’s sole
discretion, for any or no reason (“Termination Without Cause”);

 

 

--------------------------------------------------------------------------------

 

 

(iii)

Thirty (30) days following delivery by you of a written notice to the Company
stating that you are electing to terminate your employment with the Company
(“Voluntary Termination”);

 

(iv)

Following your death or Disability (as defined below); or

 

(v)

Your determination in good faith that you are electing to terminate your
employment with the Company for Good Reason.

 

(c)

Severance Benefits.  You shall be entitled to receive severance benefits upon
termination of employment only as set forth in this Section 8(c):

 

(i)

Voluntary Termination.  In the event of a Voluntary Termination you shall not be
entitled to receive payment of any severance benefits.  You will receive
payment(s) for all salary and unpaid vacation accrued as of the date of your
Voluntary Termination and your benefits will be continued under the Company’s
then existing benefit plans and policies to the extent permitted under such
plans and policies and in accordance with such plans and policies in effect on
the date of your Voluntary Termination and in accordance with applicable law.

 

(ii)

Involuntary Termination/No Change in Control.  If your employment is terminated
under Section 8(b)(ii) or (v) above (such termination, an “Involuntary
Termination”), you, or your estate or representative, if applicable, will be
entitled to receive payment of severance benefits on the date of your
Involuntary Termination (the “Severance Benefits”).  The Severance Benefits
shall consist of salary continuation for nine (9) months of monthly Base Salary
amounts; provided that if you become employed during this period, then the
Company’s obligation to pay Severance Benefits shall cease upon commencement of
your new employment.  If you elect to continue your health insurance coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) following the
Separation, then the Company shall pay your monthly premium under COBRA until
the earliest of (A) the date that is nine (9) months following your Involuntary
Termination (the “Continuation Period”), (B) the expiration of your continuation
coverage under COBRA and (C) the date when you are offered substantially
equivalent health insurance coverage in connection with new employment or
self-employment.  Notwithstanding anything to the contrary above, if deemed
necessary or advisable by the Company in its sole discretion to avoid adverse
tax consequences to the Company or any employee thereof, such COBRA premium
payments will be treated as taxable compensation income to you, subject to all
applicable withholdings.  

 

 

--------------------------------------------------------------------------------

 

 

(iii)

Involuntary Termination/ Change in Control.  If your employment is terminated in
an Involuntary Termination immediately prior to or in the eighteen months
following a Change in Control, you, or your estate or representative, if
applicable, will be entitled to receive payment of severance benefits on the
date of your Involuntary Termination (the “Change in Control Severance
Benefits”).  The Change in Control Severance Benefits shall consist of salary
continuation for twelve (12) months’ of monthly Base Salary plus a monthly
amount equal to your Annual Target Bonus divided by twelve (12).  If you elect
to continue your health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) following the Separation, then the Company shall
pay your monthly premium under COBRA until the earliest of (A) the date that is
twelve (12) months following your Involuntary Termination (the “Continuation
Period”), (B) the expiration of your continuation coverage under COBRA and (C)
the date when you are offered substantially equivalent health insurance coverage
in connection with new employment or self-employment.  Notwithstanding anything
to the contrary above, if deemed necessary or advisable by the Company in its
sole discretion to avoid adverse tax consequences to the Company or any employee
thereof, such COBRA premium payments will be treated as taxable compensation
income to you, subject to all applicable withholdings.  If immediately prior to
or following a Change in Control (as defined in the Company’s 2015 Equity
Incentive Plan), your employment with the Company (or the Company’s successor)
is terminated in an Involuntary Termination during the remaining vesting period
of the options then outstanding as of the date of closing of the Change in
Control (the “Options”), then one hundred percent (100%) of the unvested shares
subject to the Options shall automatically vest.

 

(iv)

Termination for Cause.  In the event of your Termination for Cause, you will
receive payment(s) for all salary and unpaid vacation accrued as of the date of
your Termination for Cause.  

 

(v)

Termination by Reason of Death or Disability.  In the event that your employment
with the Company terminates as a result of your death or Disability (as defined
below), you or your estate or representative will receive all salary and unpaid
vacation accrued as of the date of your death or Disability, all severance
benefits payable under Section 8(b)(ii) above (only to the extent that you were
entitled to such benefits before your death) and any other benefits payable
under the Company’s then existing benefit plans and policies, to the extent
permitted under such plans and policies and in accordance with such plans and
policies in effect on the date of death or Disability and in accordance with
applicable law.  For purposes of this Agreement, “Disability” shall mean that
you have

 

 

--------------------------------------------------------------------------------

 

 

been unable to perform your duties hereunder as the result of physical or mental
incapacity lasting at least forty-five (45) consecutive calendar days or ninety
(90) calendar days during any consecutive twelve-month period, after which time
such incapacity is determined to be permanent by a physician chosen by the
Company and its insurers and acceptable to you or to your legal representative
(with such agreement on acceptability not to be unreasonably withheld).

 

9.

Tax Matters.

 

 

(a)

Withholding.  All forms of compensation referred to in this Agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.

 

 

(b)

Tax Advice.  You are encouraged to obtain your own tax advice regarding your
compensation from the Company.  You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or the Board
related to tax liabilities arising from your compensation.

 

 

(c)

280G.  Notwithstanding anything contained in this Agreement to the contrary, if
any of the payments or benefits received or to be received by you pursuant to
this Agreement when taken together with payments and benefits provided to you
under any other plans, contracts, or arrangements with the Company (all such
payments and benefits, the “Total Payments”), would be subject to any excise tax
imposed under Code Section 4999 (together with any interest or penalties, the
“Excise Tax”), then such Total Payments will be reduced to the extent necessary
so that no portion thereof will be subject to the Excise Tax; provided, however,
that if you would receive in the aggregate greater value (as determined under
Code Section 280G and the regulations thereunder) on an after tax basis if the
Total Payments were not subject to such reduction, then no such reduction will
be made. To effect the reduction described herein, if applicable, the Company
will first reduce or eliminate the payments and benefits provided under this
Agreement. All calculations required to be made under this Section will be made
by the Company’s independent public accountants, subject to the right of your
representative to review the same.

 

 

10.

Miscellaneous Provisions.  

 

 

(a)

Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Maryland, without
giving effect to the principles of conflicts of law.

 

 

 

--------------------------------------------------------------------------------

 

 

(b)

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

 

(c)

Severability.  In the event that any provision hereof becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable, or void, this
Agreement shall continue in full force and effect without such provision.

 

 

(d)

Acknowledgment.  You acknowledge that you have had the opportunity to discuss
this matter with and obtain advice from your private attorney, have had
sufficient time to read, and have carefully read and fully understand, all the
provisions of this Agreement, and are knowingly and voluntarily entering into
this Agreement.

 

 

(e)

Arbitration.  Any controversy or claim arising out of this Agreement and any and
all claims relating to the Employee’s employment with the Company shall be
settled by final and binding arbitration.  The arbitration shall take place in
Washington, D.C., or, at the Employee’s option, the County in which the Employee
primarily worked when the arbitrable dispute or claim first arose.  The
arbitration shall be administered by the American Arbitration Association under
its National Rules for the Resolution of Employment Disputes.  Any award or
finding shall be confidential.  The Employee and the Company agree to provide
one another with reasonable access to documents and witnesses in connection with
the resolution of the dispute.  The Employee and the Company shall share the
costs of arbitration equally.  Each party shall be responsible for its own
attorneys’ fees, and the arbitrator may not award attorneys’ fees unless a
statute or contract at issue specifically authorizes such an award.  This
Section 10(e) shall not apply to claims for workers’ compensation benefits or
unemployment insurance benefits.  This Section 10(e) also shall not apply to
claims concerning the ownership, validity, infringement, misappropriation,
disclosure, misuse or enforceability of any confidential information, patent
right, copyright, mask work, trademark or any other trade secret or intellectual
property held or sought by either the Employee or the Company (whether or not
arising under the Proprietary Information and Inventions Agreement between the
Employee and the Company) or with respect to any action the Company wishes to
bring for injunctive relief.

 

 

(f)

Agreement. This Agreement, together with the exhibits hereto, sets forth the
terms and conditions of employment between the parties and fully supersedes and
replaces any other agreement with respect to the terms and conditions of
employment.

 

[The remainder of this page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

REGENXBIO INC.

 

EMPLOYEE

 

 

 

 

 

By:

 

/s/ Kenneth Mills

 

By:

 

/s/ Olivier Danos

Name:

 

Kenneth Mills

 

Date:

 

March 2, 2017

Title:

 

President & CEO

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

Olivier Danos – Signing Bonus Agreement

We are pleased to offer you a signing bonus of $50,000.  This bonus will be paid
in one lump sum in a separate check on the next regularly scheduled pay date
after you start employment with REGENXBIO Inc. ("REGENXBIO"). The signing bonus
is taxable, and all regular payroll taxes will be withheld. In the event that
you resign your employment with REGENXBIO, or are terminated by the company for
cause as determined by REGENXBIO, within 12 months of your date of hire, you
will be responsible for reimbursing the company the entire signing bonus. By
your signature on this agreement, you agree to repay such amount to the company
upon demand.  You further authorize the company to deduct from any wages owed to
you by the company (including without limitation a final pay check or any
severance) any amount you owe the company hereunder.

 

Employee Name (please print):  Olivier Danos

 

Employee Signature:  /s/ Olivier Danos

 

Date:  March 2, 2017

 

